Amendment of the agenda
Ladies and gentlemen, this morning, a meeting of the Conference of Presidents was held. We finished the conference 10 minutes ago. We discussed very thoroughly the questions of organising the vote on the resolutions on the Europe 2020 strategy. As you very well know, it is a strategy which is intended to bring our citizens work, prosperity and stability throughout the Union for a whole decade. So it is a crucial strategy for the future situation in the European Union, and also for outside the Union, because we can only be strong if we are strong internally.
In relation to the discussion during the meeting of the Conference of Presidents, arguments were put forward for voting on our resolutions on the Europe 2020 strategy today, because we would like to have them as quickly as possible so that we can participate responsibly in the discussion being held on this subject with other European institutions. However, there were also arguments saying that we need a strategy which we will adopt by a huge majority. If we want to influence the situation in the Union, we have to organise a big majority which supports the resolutions.
There is a fear that there may not be such a majority, today. So, on the one hand, we need the strategy as quickly as possible and, on the other, we want a strong resolution. This is what we need.
In relation to this responsible discussion among the chairs of our political groups, I have decided to submit a proposal that the debate be postponed. This is in accordance with Rule 140 of our Rules of Procedure.
I will say this again: the decision is very important, because we realise the resolution is needed quickly, but we need a resolution which has strong support, and these matters are of great importance.
Mr President, thank you for your statement. I should like to add that our Hungarian friends are in the same situation as our Polish friends in terms of floods. We therefore have the same thoughts for our Hungarian fellow citizens as for our Polish fellow citizens.
(Applause)
I endorse your presentation. In a crisis situation, democratic forces must join together. It is with this in mind that I had proposed to the Conference of Presidents, before this Strasbourg session, that this decision be postponed to June, because I had noticed certain discrepancies and ambiguities. I did not obtain a majority at the Conference of Presidents - we are a democratic Parliament here - and we have therefore tried to prepare this resolution.
At lunchtime yesterday, during discussions in our respective groups, we realised that time was short. I do not want to say that the work was botched, as that would be to refuse to recognise the work done by our services, our Vice-Presidents and the people responsible for preparing this work. We thought, before all or some of the heads of delegation, that it would probably be best, for Parliament's image, to get the text withdrawn and to vote next time; the crisis, may I point out, will not be over by the month of June. We discussed the matter and we agreed to decide that the heads of the large groups would ask for the vote to be postponed until June.
Martin Schulz told me - and was the only one to do so - that first of all, I needed the majority of the group, but everyone needs the majority of the group. We did not therefore discuss amendments in our group yesterday evening, nor did we discuss the resolution today, as the group was in favour of postponement, in order to find a solution, which Parliament considers indispensable towards our fellow citizens.
In the meantime, we have received a letter from Guy Verhofstadt; that is what made us decide to request a simple three-week postponement. In this crisis situation, I am asking you to grant it so that we, Parliament, can show our fellow citizens that we are a strong body and responsible men and women.
Mr Schulz would like to speak against the proposal.
Mr President, at the beginning of his speech, Mr Daul referred to the difficult situation in Hungary. Many countries are currently experiencing problems. For example, the people of Slovakia have been hard hit by flooding. We have a strong feeling of solidarity with the citizens of all the countries affected by hardship of this kind, including Hungary, Poland and Slovakia.
Mr President, you and Mr Daul described the situation in the Conference of Presidents as well as yesterday and also this morning. I have nothing to add about procedural matters. However, on behalf of Mr Cohn-Bendit, Mr Bisky and myself, I would like to explain that we did not vote in favour of your proposal to postpone the vote this morning in the Conference of Presidents, because we believe that we should and, in fact, can vote today.
There was a desire to adopt a resolution of this kind in Parliament on a broader level and with a broader majority than was the case in February. What has happened in the last few days does not relate to procedure but to content. However, one thing is completely clear. There has been a move away from the content which enjoyed general consensus in February and, given the serious crisis, this is not surprising. There are several different solutions. There are solutions which some people believe are good, and that is legitimate in democratic terms, and there are our solutions, which differ from those and which we believe are better. We cannot bring ourselves to the point of exhaustion in the search for a consensus. Now is the time to take up firm positions. You can take up firm positions and we will do the same. We have attempted to find a consensual solution, but this did not work. Therefore, we should now try to obtain a majority for one position or the other.
If there is a majority in favour of postponement, I must say at this point that we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament will, of course, remain open to new negotiations. However, the starting point for these negotiations will be the text which we have submitted together with our fellow Members from the Group of the Greens/European Free Alliance. Therefore, Mr President, I am of the opinion that we should vote today.
(Parliament agreed to the request)
I would also like to thank Mr Daul and Mr Schulz for calling attention to the fact that there are also floods, today, in other parts of Europe. You are absolutely right, and expressions of solidarity are due to all the affected countries and all the people of Europe who are today facing danger.
Mr President, the water flooding into Poland is flooding from the Czech Republic, where it caused enormous damage in the first stage of these floods. The Czech Republic is also part of the European Union.
Ladies and gentlemen, I was talking about this a moment ago, when I thanked Mr Daul and Mr Schulz. Thank you, too, Mr Březina, for drawing attention to this. We have disastrous floods. Thank you very much.